Citation Nr: 1000804	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  03-27 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability, including a macular scar, a cataract, and visual 
loss.

2.  Entitlement to service connection for a left eye 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The Veteran served on active duty from March 1953 to February 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  Following a 
June 2004 remand, the Board reopened and remanded this case 
in January 2006 and then remanded it again in December 2008.

At the time of the December 2008 remand, the issue on appeal 
was characterized as entitlement to service connection for 
"eye disability, to include cataract, right eye; refractive 
error, bilateral; macular scar, right eye; and myopic 
changes."  Given the facts of the case, however, it is the 
preliminary determination of the Board that different 
dispositions are warranted for the right and left eyes.  The 
Board has accordingly recharacterized the matter on appeal to 
include two separate issues.

Subsequent to the issuance of a July 2009 Supplemental 
Statement of the Case, the Appeals Management Center received 
additional evidence from the Veteran consisting of irrelevant 
and/or duplicative private and VA medical records and an 
August 2009 statement from Jose A. Flores-Guevara, M.D. that 
is almost entirely a  word-for-word copy of a prior August 
2008 statement from the same doctor.  The Board accordingly 
finds that none of this evidence warrants a remand for 
reconsideration and issuance of a Supplemental Statement of 
the Case, pursuant to 38 C.F.R. §§ 19.9 and 19.31 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).






FINDINGS OF FACT

1.  There is competent medical evidence linking a current 
right eye disability, including a macular scar, a cataract, 
and visual loss, to an in-service right eye injury.

2.  There is no competent evidence linking a current left eye 
disability to service.


CONCLUSIONS OF LAW

1.  A right eye disability, including a macular scar, a 
cataract, and visual loss, was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  A left eye disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

In the present case, the Veteran has reported an injury to 
the right eye in service.  In March 1955, he first applied 
for service connection for a "sight condition," described 
as an eye infection from May 1953.  He has further made his 
assertions in hearing transcripts dated since February 1969 
and in multiple lay statements.  During a July 1987 hearing, 
he testified that he first had his right eye bandaged 
following a training injury in 1953.  Furthermore, the claims 
file contains multiple statements from fellow soldiers and 
other acquaintances supporting the Veteran's reports of a 
right eye injury and treatment from 1953.

The Board has reviewed the Veteran's service medical records 
and observes that they contain no documentation of an injury 
to either eye, with both the February 1953 pre-induction 
examination report and the February 1955 separation 
examination report showing bilateral vision of 20/20.

Following service, a VA eye examination from May 1968 
revealed refractive error and a right eye cataract of 
questionable cause.  Also, in a January 1969 statement, Jose 
Noel De Leonm, M.D., noted that the Veteran had compound 
myopic astigmatism, right eye iridodyalisis at the 6 o'clock 
position, and an incipient posterior subcapsular cataract of 
the right eye.  This doctor found that the iris dyalisis and 
the right eye cataract were probably of traumatic origin.  
Private treatment records beginning in March 1980 show 
bilateral refractive error of the eyes, with continued 
treatment for a traumatic cataract of the right eye and a 
history of trauma in the Army noted.  The Veteran underwent 
cataract extraction surgery at a VA facility for the left eye 
in June 2000 and for the right eye in November 2000.

The claims file contains a number of statements from private 
doctors supporting the Veteran's claim as to the right eye.  
In a January 1987 statement, Dr. Juan Alives Perez noted 
that, in 1955, he treated the Veteran for lack of partial 
vision of his right eye.  In a September 2002 statement, Jose 
A. Flores Guevara noted, in reference to the Veteran's 
treatment for a loose cataract, that there were scars in the 
retina of the right eye that could be associated with a prior 
trauma; this doctor further stated that there existed a 
possibility that this loss of vision, due to damage to the 
retina, was related to a trauma received while in the Army.  
In a December 2002 statement, Dr. Noel S. De Leon noted that 
he had reviewed the Veteran's medical records and 
ophthalmologic evaluations from service and found that there 
existed the possibility that the Veteran's loss of vision in 
the right eye was related to a trauma from his Army service.  
In January 2003, Dr. Carmen Amaral noted, after reviewing the 
medical records and ophthalmologic evaluations of the Veteran 
from service, that there existed the possibility that his 
loss of vision in his right retina was related to an in-
service trauma.  In a March 2003 statement, Dr. Jaime J. 
Bravo Castro noted that he had reviewed the medical record 
and the ophthalmologic evaluations from service and found 
that there existed the possibility that the loss of vision 
due to damage to the retina was related to a trauma received 
in the Army.  

In October 2004, the Veteran underwent a VA eye examination, 
during which he reported a history of non-insulin diabetes 
mellitus diagnosed three years earlier.  Based on the 
examination findings, the diagnoses included a legally blind 
patient secondary to an old macular scar in the right eye and 
severe optic nerve atrophy in the left eye; moderate to 
severe nonproliferative diabetic retinopathy with associated 
macular scarring; anterior pseudophakia in the right eye and 
posterior pseudophakia in the left eye; and chronic bilateral 
neovascular glaucoma.

The Veteran underwent a further VA eye examination in January 
2007.  Based on the examination findings, a review of the 
prior medical records, and the Veteran's report of loss of 
bilateral vision "after" an in-service automobile accident, 
the examiner rendered diagnoses of legal blindness; profound 
visual impairment of the right eye due to a macular scar 
(date of onset unknown) that was at least as likely as not 
caused by or the result of blunt trauma during service; a 
blind hypertensive left eye due to neurovascular glaucoma 
(date of onset unknown) that was most likely caused by or the 
result of type II diabetes mellitus; bilateral pseudophakia; 
bilateral neovascular glaucoma most likely caused by or the 
result of type II diabetes mellitus; and age-related macular 
degeneration (cause unknown).

The Board has reviewed the competent medical evidence of 
record cited above and finds that, while the Veteran did not 
have a documented in-service injury, he has provided 
consistent and corroborated lay evidence of such an injury to 
the right eye over a period of many years.  His claims file 
also contains competent medical evidence indicating right eye 
disability in 1955 and multiple doctor's statements 
suggesting a current disability of traumatic origin.  
Finally, the January 2007 VA examination report contains a 
diagnosis of profound visual impairment of the right eye due 
to a macular scar at least as likely as not caused by or the 
result of blunt trauma during service.  Given this evidence, 
and in view of 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.303(d), the Board finds it to be at least as likely as 
not that the claimed right eye disability, including a 
macular scar, a cataract, and visual loss, is attributable to 
an in-service injury.  Accordingly, service connection is 
warranted for this disability.

As to the left eye, however, the Veteran was not treated for 
any specific disability of the eye other than refractive 
error (which, under 38 C.F.R. § 3.303(c), is not a disability 
for VA purposes) until several decades after service.  He has 
not provided consistent lay testimony suggesting continuity 
of symptomatology since service.  He did report loss of 
bilateral vision "after" an automobile accident during 
service during his January 2007 VA examination, but this 
statement is vague; it is by no means apparent that he has 
suggested disability continuously since service.  
The Board would further point out that, as to causation (as 
opposed to reports of injury or continuous symptoms), the 
Veteran has not been shown to possess the requisite medical 
training, expertise, or credentials needed to render a 
competent opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Moreover, the favorable evidence cited 
above in regard to the right eye claim contains no commentary 
supporting a nexus between a current left eye disability and 
an incident of service.  Rather, the January 2007 VA 
examination report links much of the Veteran's left eye 
symptomatology to type II diabetes mellitus, a disease for 
which service connection is not in effect.  See 38 C.F.R. 
§ 3.310.  Accordingly, the Board finds no competent evidence 
linking a current left eye disability and service.

Overall, the evidence supports the claim for service 
connection for a right eye disability, including a macular 
scar, a cataract, and visual loss, and that claim is granted 
in full.  The preponderance of the evidence, however, is 
against the claim for service connection for a left eye 
disability, and that claim must be denied.  In reaching its 
determination as to the left eye claim, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a series of 
letters beginning in September 2002, prior to the date of the 
issuance of the appealed rating decision.  In a letter 
accompanying the June 2008 Supplemental Statement of the 
Case, the Veteran was notified that a disability rating and 
an effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
claims were later readjudicated in a July 2009 Supplemental 
Statement of the Case.  This course of corrective action 
fulfills VA's notice requirements.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  Translations of relevant Spanish-
language records and statements have been obtained.  
Additionally, the Veteran was afforded a VA examination in 
January 2007 that was fully adequate for the purposes of 
ascertaining the nature and etiology of his claimed eye 
disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for a right eye disability, 
including a macular scar, a cataract, and visual loss, is 
granted.

Entitlement to service connection for a left eye disability 
is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


